On Motion for Rehearing.
WARD, Circuit Judge.
After our decision was handed down in this case the defendant in error moved for a rehearing on the strength of chapter 278, Daws of 1910, of the state of New Jersey, which had not been called to the attention of the trial court or of this court. We permitted briefs to be submitted on each side and have given the subject careful consideration. The act provides that when any one is injured or killed at a railroad crossing where the company has not installed safety gates, bells, or other devices to give warning to the traveling public:
“ * * * Tbe plaintiff in suck action shall not be nonsuited on the ground of contributory negligence on Ms own part or on the part of the persons for whom such suit is brought, but in all such cases it shall be left to the jury to determine whether the person injured or killed was exercising due and reasonable care under the conditions existing at said crossing at the time of such injury or death, and if the jury shall determine that the person injured- or lulled was not exercising due and reasonable care under the conditions existing at said crossing at the time of such injury or death, the verdict shall be against the plaintiff and in favor of the defendant.”
[6] The .trial judge did actually try the case in accordance with this statute, because he submitted the question of the plaintiff’s contribu*321tory negligence to the jury, whereas we held he should have disposed of it as matter of law and have directed a verdict in favor of the defendant. The act does apply to the crossing in this case, and if it regulated the cause of action we should feel bound to enforce it. The majority of .the court, however, are of the opinion that it does not, but is a mere regulation of procedure. It does not abolish the defense of contributory negligence, or hold that the plaintiff may recover in spite of it, nor do more than provide that the plaintiff shall not be nonsuited by the court on this ground. This, we think, affects the remedy only. The Supreme Court of New Jersey evidently so regards it, because we are furnished with its opinion in the case of Shoemaker v. Central R. R. of New Jersey, 89 Atl. 517, decided March 3, 1913, but not officially reported, setting aside a verdict in favor of the plaintiff on the sole ground that he should have been held guilty of contributory negligence. In other words, it did not feel bound by the verdict of the jury on a question which it regarded as matter of law. As we have no power to set aside verdicts or to deal with anything but errors of law raised by exceptions, the act would have more far-reaching consequences in this state than in the state of its creation. The defendant there might have a verdict against it set aside, whereas here the verdict would be unassailable.
The motion for a rehearing is denied.